Citation Nr: 1523128	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-46 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for invasive moderately differentiated squamous cell carcinoma of the larynx [herein larynx cancer].  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran initially requested a Decision Review Officer Hearing in November 2010, but withdrew this request in April 2011.  

The last Supplemental Statement of the Case was issued in December 2014.  A statement of record from the Veteran is dated November 2014, but appears to have been submitted by the Veteran's representative in February 2015 (the statement is not date stamped).  In this regard, a December 2014 statement from the Veteran waived regional office jurisdiction of any subsequent evidence that the Veteran submitted.  As such, this statement may be considered by the Board in the first instance.    

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.  


FINDINGS OF FACT

1.  The evidence does not support a finding that the Veteran was exposed to herbicides as defined by applicable regulations during active service.

2.  The Veteran's larynx cancer was not shown in-service, did not become manifest within one year of separation from active service and has not been shown to be etiologically related to the Veteran's active service.



CONCLUSION OF LAW

Larynx cancer was not incurred in or aggravated by service and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R.  §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  The Veteran was provided with adequate notice in two March 2010 letters, prior to the July 2010 decision on appeal.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records and complete service personnel records, as well as various VA treatment records, were associated with the Veteran's claims file.  The Veteran identified in a March 2010 statement that he was receiving care for his larynx cancer from a private provider (Cancer Center of the Carolinas).  VA treatment records indicated that the Veteran was receiving care from this private provider on a fee basis and that some records were "scanned" into VA treatment records.  While these records do not appear to be of record, as will be discussed fully below, the determinative issue on appeal is whether the Veteran was exposed to herbicides in-service and any outstanding medical records would presumably be limited to ongoing treatment and therefore not relevant to the determinative issue; remand to obtain such records is therefore not required.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Also, development undertaken pursuant to a previous claim in an effort to confirm the Veteran's alleged in-service herbicide exposure resulted in two responses from the Joint Services Records Research Center (JSRRC) related to the Veteran's Korean service.  The Veteran, and his representative, has not identified any outstanding evidence which could support his claim and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the Veteran.  Overall, the Board finds that the evidence of record is sufficient to decide the Veteran's claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R.         § 3.159(c)(4) (2014).  The Veteran was not afforded a VA examination with respect to his claim and the Board finds that an examination is not warranted.  The Veteran's primary contention has been that he was exposed to herbicides in-service and that this caused his larynx cancer.  As will be discussed further below, the Board has concluded that the evidence of record does not support that the Veteran was exposed to herbicides in-service.  As such, while there is evidence of a current disability (a diagnosis of larynx cancer during the pendency of the appeal), there is no in-service disease, event, or injury in which to connect the current disability to the Veteran's active service.  Additionally, the Veteran has not pointed to, and the evidence of record does not suggest, any other in-service disease, event, or injury beyond the claimed in-service herbicide exposure that the larynx cancer could be related to.  Lacking any in-service disease, event, or injury, therefore, no VA examination or opinion is necessary with respect to the Veteran's claim.      

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Legal Criteria & Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R.     § 3.303 (2014); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
      
Initially, the Board notes that the evidence of record indicated that the Veteran had a diagnosis of larynx cancer during the pendency of the appeal.  See, e.g., January 2010 VA Tumor Board Consult Note (noting invasive moderately differentiated squamous cell carcinoma, with the primary site noted as the larynx).  This triggers certain presumptions that substitute for the nexus element described above.

First, if a chronic disease, such as a malignant tumor, becomes manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  38 U.S.C.A. § 1112(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309 (2014); Walker v. Shinseki, 708 F.3d 1331 (2013).  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b) (2014).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

Second, VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, including respiratory cancers, which includes larynx cancer.  38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran's sole contention is that he was exposed to Agent Orange while in service in Korea, and that he believes that is the cause of his cancer.  The initial determinative issue on appeal, therefore, is whether the Veteran was exposed to herbicides in-service.  The law provides that "[a] [V]eteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the [V]eteran was not exposed to any such agent during that service."  38 C.F.R. § 3.307(a)(6)(iv) (2014).  In VA's Adjudication Procedures Manual Rewrite (M21-1MR), there is a table of "the units or other military entities that DoD has identified as operating in or near the Korean DMZ during the qualifying time period."  See M M21-1MR, Part IV, Subpart ii, Ch. 2, Section C-10-p.  

The Veteran's personnel records indicated that he was stationed in Korea from February 1968 to March 1969, that he was assigned to "Co D 335th Mnt Bn" and that his principal duty at that time was "Gen Veh Repmn."  See DA Form 20.  While the Veteran's service in Korea falls within the time period stated under 38 C.F.R. § 3.307(a)(6)(iv) (2014), the Veteran's unit is not listed in the M21-1MR as one of "the units or other military entities that DoD has identified as operating in or near the Korean DMZ during the qualifying time period."  As the Veteran did not serve between April 1, 1968 and August 31, 1971 in a unit determined by DoD to have operated in or near the Korean DMZ, the Veteran is not entitled to a presumption of in-service herbicide exposure.  38 C.F.R. § 3.307(a)(6)(iv) (2014).  

While the Veteran is not presumed to have been exposed to herbicides in service, the Board must also consider whether the evidence of record indicated that the Veteran was otherwise directly exposed to herbicides in service.  In this regard, the Veteran's primary contention is that while serving in Korea, to include through the course of his individual duties, he was in or near the DMZ.  In an August 2006 statement, the Veteran stated that his "unit did rotate along the DMZ twice during my tour of duty" in Korea.  In a February 2010 statement (on a VA Form 21-527), the Veteran stated that he was exposed to Agent Orange in service in Korea and that he "was indeed in the area of concern during this time, as a truck driver and for vehicle maint[e]nance.  My problem is that my unit was not assigned to this area.  We were dispatched as needed."  In an April 2010 statement, the Veteran submitted "pictures and information" and stated that he was "in and near the DMZ area where agent orange was sprayed in Korea."  The information submitted included a map of Korea with a notation of a maintenance shop "next to DMZ" where the Veteran stated repair and maintenance was done.  In the Veteran's August 2010 Notice of Disagreement, he stated that while he was "in the area in question," he could not "prove this because there are no logs to prove our movement."  Also of record is an August 2010 VA social work note that stated that the Veteran "was likely exposed to agent orange during his service in Southeast Asia in 1968 and 1969 while doing maintenance on tanks and trucks near the DMZ," which presumably was based on the Veteran's statements, as there is no other supporting evidence cited.  In a January 2011 statement, the Veteran stated that:

I feel that the DOD guidelines are not taking into consideration that fact that soldiers did travel the DMZ to repair tanks, trucks and other equipment that had broken down and we were sent to work on them no matter where they were.  We could see where agent orange had been sprayed and smell it...It is true that my Unit was stationed about 30 miles away but I am telling the truth when I say that I did go to the DMZ and pull maintenance on all types of vehicles.  

In a statement dated June 2011 sent to a United States Senator that is of record, the Veteran stated that "I served with the Company D, 335th Maintenance Battal[]ion.  We were sent to deliver supplies and do maintenance on vehicles in the area that had been cleared."  In a statement dated November 2014, the Veteran stated that his duties required him to repair "wheel and track" and that "I think I was up at DMZ 2 or 3 times."  Also of record are various statements from the Veteran's representative.  For example, the February 2015 VA Form 646 stated that "[i]t is the [V]eteran's contention that while his maintenance unit was not stationed in or near the DMZ his duties required him to travel throughout the country to repair tracked or wheeled vehicles and that these duties required him to work in the area of the DMZ."  

Also of record, as development undertaken pursuant to a previous claim, are two responses from the Joint Services Records Research Center (JSRRC) related to the Veteran's Korean service.  A June 2011 response from the JSRRC referenced review of the 1968 unit histories for the Veteran's unit (and the unit's higher headquarters) and noted that the unit was located approximately 30 miles from the DMZ and that the histories did "not mention or document any specific duties performed by [the unit] along the DMZ."  A July 2013 response from the JSRRC referenced research of the 1968-1969 unit histories of the Veteran's unit and that the unit was located approximately 27 miles from the DMZ.  The JSRRC response further stated that the unit's "mission was to provide support in the form of supply and maintenance to units in the Seoul Area, located approximately 26 miles from the DMZ."  The JSRRC response further stated that "the histories do not document the use, storage, spraying, or transporting of herbicides" and that "they do not mention or document any specific duties performed by the unit members along the DMZ."

Upon review of the evidence of record, the Board finds that there is not sufficient evidence to corroborate the Veteran's allegations that he served in or near the DMZ, sufficient to establish on either a presumptive or factual basis a finding of exposure to herbicides.  The Board has considered the Veteran's, and his representative's, contentions and recognizes that he is competent to report on his location while in service.  Based on the objective JSRRC responses of record, however, the preponderance of the evidence is against the Veteran's contention that he was in or near the DMZ during his military service in Korea.  The July 2013 JSRRC response noted that the Veteran's unit was located approximately 27 miles from the DMZ and that the unit's mission was to provide support to units in the Seoul area, approximately 26 miles from the DMZ.  The JSRRC response noted that the unit histories did "not mention or document any specific duties performed by the unit members along the DMZ."  The Board finds this objective evidence to be the most probative evidence of record.  

With respect to the Veteran's January 2011 statement that "[w]e could see where agent orange had been sprayed and smell it," the Board finds that the Veteran is not competent to make such assertions.  The chemical compound of herbicides that triggers presumptive service connection is specifically defined by regulation.  It is not something that lay persons without special training are competent to identify. Thus, the Veteran's statements about seeing and smelling agent orange are not afforded any probative weight. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's contention that he was in or near the DMZ during his military service in Korea; therefore, the Board concludes that the Veteran was not directly exposed to herbicides in service.   

As the Veteran is not entitled to a presumption of in-service herbicide exposure and the Board has concluded that the evidence of record does not show that he was otherwise exposed to herbicides in service, the Veteran's claim for entitlement to service connection for larynx cancer cannot succeed on a presumptive basis for herbicides.  

Relative to the presumption for chronic diseases, VA treatment records show that the Veteran's larynx cancer was diagnosed many years after service in January 2010.  See January 2010 VA Tumor Board Consult Note.  As such, the Veteran's larynx cancer did not become manifest within one year of the Veteran's separation from active service in March 1969 and therefore entitlement to service connection is not warranted under the presumption regarding chronic diseases.  38 U.S.C.A. 
§ 1112(a) (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In addition, there is no evidence showing a continuity of symptomatology since service for larynx cancer and therefore service connection is also not warranted on this basis.  See 38 C.F.R 
§ 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (2013).

While the Veteran's larynx cancer claim cannot succeed on a presumptive basis, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The evidence of record, however, does not support entitlement to service connection under any other theory.  The Board acknowledges a positive medical opinion that is of record.  An August 2010 VA treatment record noted that the Veteran was exposed to Agent Orange and Dr. J.W. provided a positive opinion that the Veteran's laryngeal carcinoma was secondary to Agent Orange exposure.  As discussed above, the Board has concluded that the Veteran was not exposed to herbicides in service; therefore, this opinion was based on an inaccurate factual premise and has no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Likewise, the Board additionally acknowledges the Veteran's argument that, essentially, he has no family history of throat cancer.  See January 2011 Veteran Statement.  As noted above, however, exposure to herbicides has not been established.  

The Veteran has not pointed to, and the evidence of record does not suggest, any other in-service disease, event, or injury beyond the claimed in-service herbicide exposure that the larynx cancer could be related to.  The Veteran's March 1969 separation examination report noted normal clinical evaluation with respect to his mouth and throat and noted no relevant defects.  While there is evidence of a current disability (a diagnosis of larynx cancer during the pendency of the appeal), there is no in-service disease, event, or injury in which to connect the current disability to the Veteran's active service and therefore service connection is not warranted on a direct basis.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In summary, the Board finds that the Veteran's larynx cancer was not shown in service, did not become manifest within one year of separation from active service and has not been shown to be etiologically related to the Veteran's active service.  As such, the claim must be denied.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


ORDER

Entitlement to service connection for larynx cancer is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


